Citation Nr: 0906224	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to 
December 1988.  

This case has a complex procedural history worth mentioning.  
This appeal to the Board of Veterans' Appeals (Board) is from 
various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a June 1994 rating decision, the RO denied the Veteran's 
claim for a disability rating higher than 20 percent for his 
lumbar strain (low back disability) and for a compensable 
rating for a scar on his back.  Parenthetically, the Board 
notes that the adjudication of these claims, particularly the 
lumbar strain, is relevant to this appeal, since they are 
inextricably intertwined with the TDIU claim.  

In December 1996, the Board affirmed the RO's decision and 
continued the 20 percent rating for his lumbar strain.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a May 1997 order, 
the Court vacated the Board's decision and remanded the case 
for further development and readjudication in compliance with 
directives specified.

In March 1998, to comply with the Court's order, the Board 
remanded this case to the RO for additional development.  In 
a July 1998 decision, the RO increased the rating for the 
Veteran's lumbar strain to 40 percent, effective September 
1993.  Thereafter, in March 1999, the RO denied his claim for 
a TDIU.  Upon receiving the case back from the RO for further 
appellate consideration, the Board issued a December 1999 
decision denying a rating higher than 40 percent for the 
lumbar strain and for a TDIU.  The Veteran appealed that 
decision to the Court.  

In a March 2002 order, the Court vacated that decision and 
again remanded the case to the Board to address inadequacies 
of the record and to address the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  (West 2002 & 
Supp. 2007).  In June 2003, to comply with the Court's order, 
the Board again remanded this case to the RO.  The Board 
remanded the case again in September 2005 so the Veteran 
could be notified of the new rating criteria pertaining to 
the spine.

In July 2008, the Board denied the Veteran's claim for a 
disability rating higher than 40 percent for his lumbar 
strain, as well as other unrelated claims concerning a 
compensable rating for a scar on the left L-5 paraspinal 
region and entitlement to compensation for a heart disability 
under 38 U.S.C.A. § 1151.  The Board also remanded the TDIU 
claim to obtain outstanding Social Security Administration 
(SSA) records.  Therefore, the only issue remaining on appeal 
is the TDIU claim.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are the 
lumbar strain, rated as 40 percent disabling, and the scar on 
his lower back, rated at the noncompensable (zero percent) 
level.   

2.  The Veteran completed four years of high school and last 
worked in 1995 as a mail clerk. 

3.  A VA examiner reviewed the claims file and examined the 
Veteran's back before concluding he is not precluded from 
obtaining or maintaining substantially gainful employment 
because of his service-connected low back disability. 


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in October 2002, 
May 2003, August 2003, and September 2005, the RO and the 
Appeals Management Center (AMC) advised the Veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO/AMC did not issue a VCAA notice letter prior to the 
initial adjudicating the Veteran's claim in March 1999, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  But the March 1999 decision was 
promulgated prior to the enactment of the VCAA.  And in 
Pelegrini II, the Court clarified that in these situations VA 
does not have to vitiate those initial decisions and start 
the whole adjudicatory process anew, as if those decisions 
were never made.  Rather, VA need only ensure the Veteran 
receives content-complying VCAA notice such that the intended 
purpose of the notice is not frustrated and he is given 
proper due process, i.e., an opportunity to participate 
effectively in the adjudication of his claims.  

This has occurred in this case, since the RO readjudicated 
the Veteran's TDIU claim in supplemental statements of the 
case (SSOCs) issued in August 2003, December 2007, and 
September 2008.  This is important to point out because the 
Federal Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, which includes a TDIU 
claim, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant's disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with Vazquez-Flores.  And as 
mentioned, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that this type of 
notice error is presumed prejudicial and that it is incumbent 
upon VA, not the Veteran, to show why the error is 
nonprejudicial, i.e., harmless.  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 40 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit cannot be 
awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 40.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's low back disability and scar - which are 
used to determine entitlement to a TDIU -  were provided to 
him in a SSOC issued in December 2007.  A reasonable person 
could be expected to read and understand these criteria, and 
that evidence showing his disabilities meet the requirements 
for higher ratings is needed for increases to be granted.  He 
also is represented by a Veteran's service organization, the 
Disabled American Veterans (DAV), which presumably is aware 
of the requirements for obtaining higher ratings for the 
disabilities at issue and the particular nuances involved in 
VA's adjudicatory process.

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post- 
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  That is to say, if there was any 
deficiency in the notice to the Veteran, the Board finds that 
the presumption of prejudice on VA's part has been rebutted: 
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.

In addition, VA has fulfilled its duty to assist by obtaining 
all relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   The RO obtained all medical records the Veteran 
cited as relevant to his claim.  He was also afforded a VA 
examination to determine the nature and severity of his 
service-connected low back disability, including insofar as 
whether it renders him unemployable.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further notification or assistance is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

The Veteran claims that he has not been able to work since 
1995 because of his 
service-connected lumbar strain and is therefore entitled to 
a TDIU.  After carefully reviewing the record, however, the 
Board finds no basis to grant the claim.  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age 
or the impairment caused by any nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, provided there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a Veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered 
under subjective criteria.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

In this case, the Veteran's only compensable service-
connected disability is his lumbar strain, rated 40-percent 
disabling.  Although service connection has been established 
for a scar on his lower back, it has been rated at the 
noncompensable level.  Since he does not meet the threshold 
minimum rating requirements of § 4.16(a), he can only receive 
a TDIU on an extra-schedular basis, if it is shown that his 
service-connected disability, when considered in light of his 
education and occupational experience, renders him incapable 
of obtaining or retaining substantially gainful employment.  
See 38 C.F.R. § 4.16(b).

In his TDIU application, VA Form 21-8940, filed in October 
1998, the Veteran noted that he had last worked full time in 
June 1995 as a mail handler.  He also noted that he had 
completed high school, with no other training or education.  
The Veteran also provided a December 1999 letter from the 
branch manager at Manpower - a temporary job placement 
service - which indicated that the Veteran had not worked 
there in over three years due to his deteriorating medical 
condition.  The branch manager, however, did not indicate 
that Manpower had any medical records pertaining to the 
veteran.  

The record shows that the Veteran has been afforded numerous 
VA examinations to determine the nature and severity of his 
service-connected low back disability.  However, only two of 
these examinations address the Veteran's employability, both 
of which provide highly probative evidence against the 
Veteran's TDIU claim, since they establish that the Veteran's 
lumbar strain does not preclude his ability to secure or 
retain gainful employment.  

The first examination, performed in October 2002, revealed no 
significant findings on physical examination.  For example, 
range-of-motion testing revealed 90 degrees of flexion, 20 
degrees of extension, 30 degrees of lateral flexion in both 
directions, and 50 degrees of rotation in both directions.  
These findings reflect normal motion, with only a 10-degree 
loss of extension.  See 38 C.F.R. § 4.71, Plate V (listing 
normal ranges of motion of the thoracolumbar spine to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.)  The examiner 
also noted that the Veteran demonstrated no weakened 
movements, fatigability, or incoordination with motion.  In 
addition, no significant neurological findings were shown, as 
both ankle and knee jerks were +4 bilaterally, both lower 
extremities had full muscles strength, and straight leg 
raising was negative.  The examiner also noted the Veteran's 
complaints of a tremor involving his right upper extremity.

The examiner then opined that the "[Veteran's] complaints of 
pain would moderately effect his functional ability but this 
is not born out by objective findings on examination."  He 
then added that, based on the objective findings from the 
examination, the Veteran's ability to perform average 
employment in a civil occupation would be only minimally 
limited.  The examiner then indicated that the Veteran's 
severe tremor of his right upper extremity would negatively 
impact his ability to function.  The examiner diagnosed the 
Veteran with (1) low back pain and (2) tremor (not service 
related).  

In April 2003, the Veteran was examined again by the same VA 
examiner.  The examiner noted that the Veteran's complaints 
and objective findings had remained the same.  In this 
regard, findings from range-of-motion testing and 
neurological testing were identical with findings from the 
October 2002 examination.  The examiner then opined that the 
Veteran's symptoms represent functional rather than an 
organic condition, since there is absolutely no findings on 
examination which would support his complaints of chronic low 
back pain.  The examiner then stated that the Veteran's 
service-connected lumbosacral strain has resulted in little 
to no disability.  With respect to the tremor of the right 
upper extremity, the examiner reiterated that this condition 
is not service related and has no relationship to the 
Veteran's service-connected lumbar strain.  

These opinions provides highly probative evidence against the 
Veteran's claim that his service-connected low back 
disability precludes him from securing or maintaining gainful 
employment.  In essence, the VA examiner determined that the 
Veteran's service-connected low back disability has virtually 
no impact on his ability to work, but rather it was his 
nonservice-connected tremor of the right upper extremity that 
was the primary problem.  In addition, no medical opinion has 
been submitted that contradicts these opinions.  As such, the 
Board finds that these medical opinions are sufficient to 
deny the Veteran's claim of entitlement to a TDIU.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).  

The Board acknowledges a determination by the Social Security 
Administration (SSA) dated in May 2004 found the Veteran to 
be disabled due to his back pain.  However, the Board is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  Thus, SSA's 
determination has little probative value and is insufficient 
to overcome the VA examiner's opinion that the Veteran is not 
unemployable due to his service-connected low back 
disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a TDIU.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  Accordingly, 
the appeal is denied.


ORDER

The claim for a TDIU is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


